Citation Nr: 0004329
Decision Date: 02/17/00	Archive Date: 09/08/00

DOCKET NO. 95-28 584               DATE FEB 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased evaluation for post traumatic stress
disorder (PTSD), currently evaluated as 70 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from August 1965 to August 1968.

This appeal arose from a March 1995 rating action of the St.
Petersburg, Florida, Department of Veterans Affairs (VA), Regional
Office (RO), which denied an evaluation in excess of 10 percent for
the veteran's service-connected PTSD. In June 1997, the veteran
appeared at a personal hearing before an Acting Member of the Board
of Veterans' Appeals (Board) sitting in Washington, D.C. That same
month, this case was remanded for additional evidentiary
development. In June 1998, the RO increased the disability
evaluation assigned to the PTSD to 70 percent, effective June 16,
1998.

The record does not show that the RO expressly considered referral
of this case to the Chief Benefits Director or the Director,
Compensation and Pension Service, for the.assignment of an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (1995). The
United States Court of Appeals for Veterans Claims (known as the
United States Court of Veterans Appeals prior to March 1,
1999)(hereinafter "the Court"), has recently held that the Board is
precluded by regulation from assigning an extraschedular rating
under 38 C.F.R. 3.321(b)(1) in the first instance; however, the
Board is not precluded from considering whether referral to the
appropriate first-line official is required. The Board is still
obligated to seek out all issues that are reasonably raised from a
liberal reading of documents or testimony of record and to identify
all potential theories of entitlement to a benefit under the law
and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). Moreover,
the Court has also held that the Board must address referral under
38 C.F.R. 3.321(b)(1) only when circumstances are presented which
the Director of VA's Compensation and Pension Service might
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App.
218,227 (1995). Having reviewed the record with these holdings in
mind, the Board finds no basis for action on the question of the
assignment of an extraschedular rating.

FINDINGS OF FACT

1.  Between October 1, 1994, the date of the award of service
connection, and November 6, 1996, the veteran's PTSD was manifested
by no more than severe

2 -

symptoms, to include nightmares, flashbacks, intrusive thoughts, a
depressed affect, survivor guilt and a restricted mood.

2. Between November 7, 1996 to June 15, 1998, the veteran's PTSD
was manifested by serious symptoms, with suicidal ideation, near
continuous depression, impaired impulse control, neglect of
personal hygiene, and difficulty adapting to stressful
circumstances (such as work settings) and an inability to establish
and maintain effective personal relationships.

3. From June 16, 1998, the veteran's PTSD has been manifested by
serious symptoms, with suicidal ideation, near continuous
depression, impaired impulse control, neglect of personal hygiene,
and difficulty adapting to stressful circumstances (such as work
settings) and an inability to establish and maintain effective
personal relationships; there was no indication of gross impairment
of thought processes, delusions or hallucinations, intermittent
inability to perform the activities of daily living, disorientation
as to time and place or memory loss.

CONCLUSIONS OF LAW

1. The criteria for an evaluation of 70 percent, but no more, for
the veteran's PTSD between October 1, 1994 to November 6, 1996,
have been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R.
Part 4, including 4.1, 4.2, 4.7, 4.16(c), 4.132, Code 9411 (1996).

2. The criteria for an evaluation of 70 percent, but no more, for
the veteran's PTSD between November 7, 1996 and June 15, 1998 have
been met. 38 U.S.C.A. 1155, 5107(a) (West 1991); 38 C.F.R. Part 4,
including 4.1, 4.2, 4.7, 4.126, Code 9411 (1999).

3. The criteria for an evaluation in excess of 70 percent for the
veteran's PTSD from June 16, 1998 have not been met. 38 U.S.C.A. 
1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including  4.1, 4.29
4.7, 4.126, Code 9411 (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38
U.S.C.A. 5107(a). That is, he has presented a claim which is
plausible. It is also found that all relevant facts have been
properly developed. The record is devoid of any indication that
there are other records available which should be obtained.
Therefore, no further development is required in order to comply
with the duty to assist mandated by 38 U.S.C.A. 5107(a).

Under the applicable criteria, disability evaluations are
determined by the application of a schedule of ratings which is
based on the average impairment of earning capacity. Separate
diagnostic codes identify the various disabilities. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. Part 4 (1999). When a question arises
as to which of two evaluations shall be assigned, the higher
evaluation will be assigned of the disability picture more nearly
approximates the criteria required for that rating. Otherwise, the
lower rating will be assigned. 38 C.F.R. 4.7 (1999).

VA has a duty to acknowledge and consider all regulations which are
potentially applicable based upon the assertions and issues raised
in the record and to explain the reasons used to support the
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). These
regulations include, but are not limited to, 38 C.F.R. 4. 1, that
requires that each disability be viewed in relation to its history
and that there be an emphasis placed upon the limitation of
activity imposed by the disabling condition, and 38 C.F.R. 4.2
which requires that medical reports be interpreted in light of the
whole recorded history, and that each disability must be considered
from the point of view of the veteran working or seeking work.
These requirements for the evaluation of the complete medical
history of the claimant's condition operate to protect claimants
against adverse decision based upon a single, incomplete or
inaccurate report and to enable VA to make a more precise
evaluation of the disability level and any changes in the
condition.

4 -

The Board notes that while the regulations require review of the
recorded history of a disability by the adjudicator to ensure an
accurate evaluation, the regulations do not give past medical
reports precedence over the current medical findings. Where an
increase in the disability rating is at issue, the present level of
the veteran's disability is the primary concern. Francisco v.
Brown, 7 Vet. App. 55, 58 (1994).

Prior to November 1996, the criteria for psychoneurotic disorders
were as follows:

Neurotic symptoms which may somewhat adversely affect relationships
with others but which do not cause impairment of working ability.
[0 percent]

Emotional tension or other evidence of anxiety productive of mild
social and industrial impairment. [10 percent]

Definite impairment in the ability to establish or maintain
effective and wholesome relationships with people and
psychoneurotic symptoms resulting in such reductions in initiative,
flexibility, efficiency, and reliability levels as to produce
definite industrial impairment. [30 percent]

Considerable impairment in the ability to establish or maintain
effective and wholesome relationships with people and
psychoneurotic symptoms resulting in such reductions in initiative,
flexibility, efficiency, and reliability levels as to produce
considerable industrial impairment. [50 percent]

Severe impairment in the ability to establish or maintain effective
and wholesome relationships with people and psychoneurotic symptoms
resulting in such reductions in initiative, flexibility,
efficiency, and reliability levels as to produce severe industrial
impairment. [70 percent]

5 -

Attitudes of all contacts except the most intimate be so adversely
affected as to result in virtual isolation in the community and
there be totally incapacitating psychoneurotic symptoms bordering
on gross repudiation of reality with disturbed thought or
behavioral processes (such as fantasy, confusion, panic, and
explosions of aggressive energy) associated with almost all daily
activities resulting in a profound retreat from mature behavior.
The individual must be demonstrably unable to obtain or retain
employment. [100 percent]

38 C.F.R Part 4, Code 9411 (1996).

The rating criteria for evaluating psychoneurotic disorders was
changed effective November 7, 1996. The new rating criteria is as
follows:

100 percent: total occupational and social impairment, due to such
symptoms as: gross impairment in thought processes or
communication; persistent delusions or hallucinations; grossly
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time and place; memory loss for names of close
relatives, own occupation, or own name;

70 percent: Occupational and social impairment, with deficiencies
in most areas,, such as work, school, family relations, judgment,
thinking, or mood, due to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control (such as unprovoked irritability with periods of violence);
spatial disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful

6 -

circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships;

50 percent: occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short-and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships;

30 percent: occupational and social impairment with occasional
decrease in work efficiency and intermittent periods of inability
to perform occupational tasks (although generally functioning
satisfactorily, with routine behavior, self-care, and conversation
normal), due to such symptoms as: depressed mood, anxiety,
suspiciousness, panic attacks (weekly or less often), chronic sleep
impairment, mild memory loss (such as forgetting names, directions,
recent events)

10 percent: occupational and social impairment due to mild or
transient symptoms which decrease work efficiency and ability to
perform occupational tasks only during periods of significant
stress, or; symptoms controlled by continuous medication;

0 percent: a mental condition has been formerly diagnosed, but
symptoms are not severe enough either to interfere with
occupational and social functioning or to require continuous
medication.

38 C.F.R. Part 4, Code 9400 (1999).

7 -

Moreover, when evaluating a mental disorder, the rating agency
shall consider the frequency, severity, and duration of psychiatric
symptoms, the length of remissions, and the veteran's capacity for
adjustment during periods of remission. The rating agency shall
assign an evaluation based on all the evidence of record that bears
on occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination.38 C.F.R. 4.126 (1999).

The Board notes that the new rating criteria for evaluating
psychoneurotic disorders cannot be applied prior to the effective
date of the change in the regulations. See 38 U.S.C.A. 5110(g)
(West 1991); Green v. Brown, 10 Vet. App. 111, at 116-120 (1997).

The veteran voluntarily admitted himself to a VA facility between
August to September 1994 due to suicidal ideation and a plan to
hang himself. He had been depressed for several weeks, with
suicidal ideation and vegetative symptoms. He also noted that he
had been in bed for the two weeks prior to his admission. He noted
a history since 1969 of contacts with the legal system (grand
larceny, burglary, assault and battery). He complained of
flashbacks, intrusive thoughts and survivor guilt. He stated that
his most recurrent nightmare was about a platoon that was ambushed
and destroyed, of which he was supposed to be a part. However, he
was not with the platoon because he was being treated for a broken
arm. He indicated that he had to identify the bodies, which greatly
traumatized him. The mental status examination noted that his
appearance and behavior were disheveled, he was sleepy and
displayed slurred speech and a slowed mood. His affect was
depressed and his mood was congruent and restricted. He was non-
concrete and his insight and judgment were fair. For the first
three days of his hospitalization, he stayed in bed. Within a week,
he was less isolated and depressed and he interacted better with
the staff. He still complained of depression, but he displayed
fewer vegetative symptoms. He was concerned about the fate of his
marriage. He continued to complain of nightmares and intrusive
thoughts. At the time of his discharge, he had no suicidal thoughts
and he was clinically observed to be less depressed.

8 -

The veteran testified at a hearing in Washington, D.C. in June
1997. He indicated that he was first diagnosed with PTSD in 1988,
although he reported that he had had symptoms since his return from
service in Vietnam. He reported having nightmares, night sweats and
severe bouts of depression. He indicated that he would be better
for about 30 days after his release from the hospital, but that his
condition would then rapidly deteriorate. He indicated that he
would experience nightmares, during which he would scream and
punch. He claimed that he could not hold a job because of his
depression. He reported having tried to kill himself six to ten
times in the past. He stated that his wife had left him and moved
200 miles away and he had no friends; he preferred to be alone in
the woods. His nightmares and guilt would get so bad that he wanted
to lash out at others.

The veteran then submitted copies of VA outpatient treatment
records developed between November 1994 and September 1996. On
November 7, 1994, he indicated that he had trouble expressing his
feelings and that he wanted to improve his ability to communicate
with his wife and child. On January 8, 1995, his speech was
relevant and coherent. He was having flashbacks which had been
recently precipitated by "smells," as well as a startle reaction.

VA examined the veteran in June 1998. He was seen at the Polk
County Jail, where he was serving time for having killed his wife.
His symptoms included recurrent dreams, nightmares and flashbacks
of his destroyed platoon. He felt guilty about not having been with
his platoon and could not understand why he was still alive. He was
easily startled and was hypervigilant. It was difficult for him to
express his emotions and he reported that he could not work because
of his tendency to withdraw. He stated that he had stabbed his wife
because his PTSD had made it impossible for him to control his rage
and anger. He stated that he had never taken his medication because
it had never helped. The Axis I diagnosis was PTSD. He was assigned
a Global Assessment of Functioning (GAF) Score of 50, which
represented serious symptoms. See American Psychiatric Association,
Diagnostic and Statistical Manual of Mental Disorders, pg. 47 (4th
ed., revised 1994).

9 -

After a careful review of the evidence, it is found that an
evaluation of 70 percent is warranted for the veteran's service-
connected PTSD for the period between October 1, 1994 and November
6, 1996. The objective evidence of record, to include the August to
September 1994 VA hospital report and VA outpatient treatments
records from November 1994 and January 1995, indicate that he was
suffering from serious symptoms at that time. These symptoms
resulted in severe impairment in the ability to establish or
maintain effective and wholesome relationships; they also resulted
in severe industrial impairment. However, it is found that a 100
percent evaluation is not warranted under 38 C.F.R. Part 4, Code
9411 (1996). There was no evidence of incapacitating symptoms
bordering on gross repudiation of reality with disturbed thought or
behavioral processes (such as fantasy, confusion, panic, and
explosions of aggressive energy) resulting in a profound retreat
from mature behavior.

Moreover, there is no indication that this disorder, now rated as
70 percent disabling (his only compensable service-connected
disorder), had been shown to have precluded him from securing or
following a substantially gainful occupation at that time. See 38
C.F.R. 4.16(c) (1996). This is demonstrated by the report of his
August to September 1994 hospitalization, which showed that, by his
release, his depression was almost completely resolved and he had
more goal-directed thoughts relative to his future employment
status. He was not noted to be unemployable because of his PTSD.

The evidence also shows entitlement to a 70 percent disability
evaluation between November 7, 1996 to June 15, 1998, pursuant to
the rating criteria in effect from November 7, 1996. During his
June 1997 personal hearing testimony, the veteran indicated that he
was suffering from nightmares, flashbacks and survivor guilt. He
reported that he could keep a job because of his constant
depression and he indicated that he had repeatedly attempted
suicide. This evidence clearly suggests entitlement to a 70 percent
disability evaluation.

However, no more than 70 percent is warranted from November 7, 1996
to the present. The evidence does not show gross impairment in
thought processes or communication; persistent delusions or
hallucinations; grossly inappropriate

10-

behavior; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time and place; and memory loss for names of
close relatives, own occupation, or own name. Therefore, it is
concluded that the 70 percent evaluation assigned from November 7,
1996 to the present is appropriate for his current level of
disability.

ORDER

An evaluation of 70 percent from October 1, 1994 to November 6,
1996 is granted, subject to the laws and regulations governing the
award of monetary benefits.

An evaluation of 70 percent from November 7, 1996 to June 15, 1998
is granted, subject to the laws and regulations governing the award
of monetary benefits.

An evaluation in excess of 70 percent from June 16, 1998 is denied.

L. M. BARNARD 
Acting Member, Board of Veterans' Appeals



